         Case 1:18-cv-01580-RCL Document 32-3 Filed 10/23/20 Page 1 of 1


From:            Miller, Mark E
To:              Miller, Mark E
Subject:         FW: Update on OCFO Strategic Plan and Telework Pilot
Date:            Tuesday, February 5, 2013 2:41:01 PM
Attachments:     WH-380-E.PDF


From: Darby, Michael
Sent: Tuesday, February 05, 2013 3:02 PM
To: Miller, Mark E
Cc: Farley, Evan; Cason, Winona
Subject: RE: Update on OCFO Strategic Plan and Telework Pilot

Mark,

Given your current situation there are two approaches that may assist you with providing more
flexibility to temporarily support your needs. They are:

    1.   Medical Telework: For guidance related to Medical Telework go to, “Program Guidance for
         Flexible Workplace Environment,” FEMA Manual 3000.3/July 2000, page 2, paragraph B, and
         page 7.
         On page 7, paragraph 4 are the specific medical documentation questions required to be
         answered by a certified medical practitioner.

    2.   FMLA: For guidance related to FMLA go to, “FEMA Absence and Leave Policy,” FEMA
         Manual 3300.3/July 31, 2001, page 57.


In either case, before any conversation can begin regarding providing you relief from your situation,
you need to formally request, in writing, to be granted Medical Telework or request FMLA. In either
case you must provide the requisite medical documentation. Should you chose FMLA I’ve attached
the FMLA form for completion.

I need a decision, in writing, from you next week requesting what approach you wish to take. In
addition, concurrent with that request you need to be working to provide me with the requisite
medical documentation.

If you have any other questions please let me know.

From: Farley, Evan
Sent: Friday, January 04, 2013 8:58 AM
To: Miller, Mark E
Cc: Darby, Michael
Subject: RE: Update on OCFO Strategic Plan and Telework Pilot

No objection here thanks.



-----Original Message-----



                                                                                             Kirton - AFPD - 000274
